Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the limitation “wherein the internal layer does not overlap with the external enclosure”.
Claims 1-3, 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, there is no antecedent basis for “the body of the user”.  
In claim 5, there is no antecedent basis for “said retention means”, in line 2 of claim 5.
In claim 7, there is not antecedent basis for “the side” or “the user”.
In claim 8, there is not antecedent basis for “the vapor phase”,  “the body” or “the user”.  
In claim 13, there is no antecedent basis for “the cervical region of said item of clothing” or for “the respective region”, “the back” or “the shoulders”.
In claim 14, there is no antecedent basis for “the body of the user” or for “the body”.   
In claim 15, there is no antecedent basis for “the body”,  “the user”, “the body of the user”, “the body”.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moretti, U.S. Patent No. 6,263,511.
Moretti discloses a structure which can comprise an outer covering membrane 11 which is breathable and waterproof.  The structure can further comprise an internal layer
The structure may comprise an internal layer directed towards the body of the user 13.  The layer 13 spaces the external covering from the body and creates channels and spaces to allow for the passage of perspiration.  The internal layer 13 forms the spaces with it structure.  The outer covering can be breathable but impervious to water.  See col. 4, lines 11-13.  
Applicant’s amendments and arguments have overcome all rejections not maintained above.
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. With regard to claim 14, Applicant argues that layer 12 of Moretti is water absorbing which is the opposite of the invention as now set forth in the amended claims.  However, layer 11 can also correspond to an external covering layer and is water vapor permeable, (breathable), but waterproof.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789